EXHIBIT 10.3

 

CHANGE IN CONTROL AGREEMENT

 

THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”), dated as of January 26,
2005, is made and entered by and between Novell, Inc., a Delaware corporation
(the “Company”), and Richard Seibt (the “Registered Managing Director”).

 

WITNESSETH:

 

WHEREAS, the Registered Managing Director is employed by Novell Holding
Deutschland GmbH (“NHD”), a Subsidiary (as defined below) of the Company, and
serves as President Novell EMEA of the Company, and has made and is expected to
continue to make major contributions to the short- and long-term profitability,
growth and financial strength of the Company as a result of his employment with
NHD;

 

WHEREAS, the Board (as defined below) has determined that appropriate steps
should be taken to encourage the continued attention and dedication of
Registered Managing Director to his assigned duties without distraction; and

 

WHEREAS, in consideration of the Registered Managing Director’s continued
employment with NHD, the Company desires to provide the Registered Managing
Director with certain benefits set forth in this Agreement in the event a Change
in Control (as defined below) of the Company occurs while he is employed by NHD.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
Company and the Registered Managing Director agree as follows:

 

1. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

 

(a) “Board” means the Board of Directors of the Company.

 

(b) “Change in Control” means, with respect to the Company, the occurrence of
any of the following events:

 

(i) the acquisition by any individual, entity or group (within the meaning of
section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of the combined voting power of the then outstanding Voting Stock
of the Company; provided, however, that for purposes of this Section 1(b)(i),
the following acquisitions will not constitute a Change in Control: (A) any
issuance of Voting Stock of the Company directly from the Company that is
approved by the Incumbent Board (as defined in Section 1(b)(ii), below), (B) any
acquisition by the Company of Voting Stock of the Company, (C) any acquisition
of Voting Stock of the Company by any employee

 

1



--------------------------------------------------------------------------------

benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, or (D) any acquisition of Voting Stock of the Company by any Person
pursuant to a Business Combination that complies with clauses (A), (B) and (C)
of Section 1(b)(iii), below; and provided, further, that a Change in Control
will not occur if any Person becomes the beneficial owner of 25% or more of the
combined voting power of the Voting Stock of the Company solely as a result of
an issuance of Voting Stock described in clause (A) of this Section 1(b)(i) or
an acquisition of Voting Stock described in clause (B) of this Section 1(b)(i)
unless and until such Person thereafter acquires beneficial ownership of Voting
Stock of the Company that causes the aggregate percent of the combined voting
power of the Voting Stock of the Company then owned beneficially by such Person
to exceed the percent of the combined voting power of Voting Stock of the
Company owned beneficially by such Person immediately after such issuance or
acquisition described in clause (A) or (B) of this Section 1(b)(i);

 

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board,” as modified by this Section 1(b)(ii)), cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a member of the Board subsequent to the date hereof whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least two-thirds of the members of the Board then comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such person is named as a nominee for the Board, without
objection to such nomination) will be deemed to have then been a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest (within the meaning of Rule 14a-11 of the Exchange Act) with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

(iii) consummation of a reorganization, merger or consolidation, a sale or other
disposition of all or substantially all of the assets of the Company, or other
transaction (each, a “Business Combination”), unless, in each case, immediately
following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners of Voting Stock of the
Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries), (B) no Person (other than
the Company; such entity resulting from such Business Combination; any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Subsidiary or such entity resulting from such Business Combination; or any
Person who immediately prior to such Business Combination beneficially owned
directly or indirectly 25% or more of the combined voting power of the Voting
Stock of the Company and whose ownership of such Voting Stock did not result in
a Change in Control under Section 1(b)(i)) beneficially owns, directly or
indirectly, 25% or more of the combined voting power of the then outstanding
shares of Voting Stock of the entity resulting from such Business Combination,
and (C) at least a majority of the members of the Board of

 

2



--------------------------------------------------------------------------------

Directors of the entity resulting from such Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination; or

 

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 1(b)(iii).

 

(c) “Change in Control Date” means the date that the Change in Control is
consummated.

 

(d) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(e) “Subsidiary” means any Company controlled affiliate.

 

(f) “Voting Stock” means securities entitled to vote generally in the election
of members of the Board.

 

2. Change in Control. Except as provided in Section 7, if a Change in Control
occurs while the Registered Managing Director is employed by NHD,
notwithstanding any provision to the contrary in any applicable plan, program or
agreement, all stock options, restricted stock and other equity rights held by
the Registered Managing Director that are outstanding as of the Change in
Control Date will become fully vested and/or exercisable, as the case may be, on
the Change in Control Date, and all stock options held by the Registered
Managing Director shall remain exercisable, notwithstanding anything in any
other agreement governing such options, for the longer of (i) a period of twenty
four (24) months after the earlier of (A) Registered Managing Director’s last
day of employment with NHD, or (B) NHD ceases as a Subsidiary, or (ii) the
period set forth in the award agreement covering the option; provided, however,
that in no event will the option be exercisable beyond its original term.

 

3. Enforcement. Without limiting the rights of the Registered Managing Director
at law or in equity, if the Company fails to provide any benefit required to be
made or provided hereunder on a timely basis, the Company will pay interest on
the amount or value thereof at an annualized rate of interest equal to the
so-called composite “prime rate” as quoted from time to time during the relevant
period in the Eastern Edition of The Wall Street Journal. Such interest will be
payable as it accrues on demand. Any change in such prime rate will be effective
on and as of the date of such change.

 

4. Legal Fees and Expenses. In the event of a Change in Control, it is the
intent of the Company that the Registered Managing Director not be required to
incur legal fees and the related expenses associated with the interpretation,
enforcement or defense of the Registered Managing Director’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
detract from the benefits intended to be extended to the Registered Managing
Director hereunder. Accordingly, if a Change in Control occurs and it should
appear to the Registered Managing Director that the Company has failed to comply
with any of its obligations under this Agreement or in the event that the
Company or any other person takes or threatens to take any action to

 

3



--------------------------------------------------------------------------------

declare this Agreement void or unenforceable, or institutes any litigation or
other action or proceeding designed to deny, or to recover from, the Registered
Managing Director the benefits provided or intended to be provided to the
Registered Managing Director under Section 2 of the Agreement, the Company
irrevocably authorizes the Registered Managing Director from time to time to
retain counsel of the Registered Managing Director’s choice, at the expense of
the Company as hereafter provided, to advise and represent the Registered
Managing Director in connection with any such interpretation, enforcement or
defense, including without limitation the initiation or defense of any
litigation or other legal action, whether by or against the Company or any
director, officer, stockholder or other person affiliated with the Company, in
any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to the Registered Managing Director’s entering into an attorney-client
relationship with such counsel, and in that connection the Company and the
Registered Managing Director agree that a confidential relationship will exist
between the Registered Managing Director and such counsel. Without respect to
whether the Registered Managing Director prevails, in whole or in part, in
connection with any of the foregoing, the Company will pay and be solely
financially responsible for any and all attorneys’ and related fees and expenses
incurred by the Registered Managing Director in connection with any of the
foregoing; provided that, in regard to such matters, the Registered Managing
Director has not acted frivolously, in bad faith or with no colorable claim of
success. Such expenses will be paid by the Company as they are incurred by
Registered Managing Director.

 

5. Employment Rights. Nothing expressed or implied in this Agreement will create
any right or duty on the part of the Company, NHD or the Registered Managing
Director to have the Registered Managing Director remain in the employment of
NHD prior to or following any Change in Control.

 

6. Withholding of Taxes. The Company and NHD may withhold from any benefits
affected by this Agreement all federal, state, city or other taxes as the
Company and NHD are required to withhold pursuant to any applicable law,
regulation or ruling.

 

7. Term of Agreement. This Agreement shall continue in full force and effect for
the duration of Registered Managing Director’s employment with NHD; provided,
however, that (i) if Registered Managing Director’s employment with NHD
terminates at any time prior to the Change in Control Date for any reason or
(ii) if NHD ceases as a Subsidiary at any time prior to the Change in Control
Date, this Agreement shall immediately terminate as of the date the event
described in (i) or (ii) occurs and Registered Managing Director shall not be
entitled to the benefits pursuant to Section 2 hereof.

 

8. Successors and Binding Agreement.

 

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to the Registered Managing Director,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent the Company would

 

4



--------------------------------------------------------------------------------

be required to perform if no such succession had taken place. This Agreement
will be binding upon and inure to the benefit of the Company and any successor
to the Company, including without limitation any persons acquiring directly or
indirectly all or substantially all of the business or assets of the Company
whether by purchase, merger, consolidation, reorganization or otherwise (and
such successor will thereafter be deemed the “Company” for the purposes of this
Agreement), but will not otherwise be assignable, transferable or delegable by
the Company.

 

(b) This Agreement will inure to the benefit of and be enforceable by the
Registered Managing Director’s personal or legal representatives, executors,
administrators, successors, heirs, distributees and legatees. This Agreement
will supersede the provisions of any employment or other agreement between the
Registered Managing Director and NHD or the Company that relate to any matter
that is also the subject of this Agreement, and such provisions in such other
agreements will be null and void.

 

(c) This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
8(a) and 8(b). Without limiting the generality or effect of the foregoing, the
Registered Managing Director’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by the Registered Managing
Director’s will or by the laws of descent and distribution and, in the event of
any attempted assignment or transfer contrary to this Section 8(c), the Company
will have no liability to pay any amount so attempted to be assigned,
transferred or delegated.

 

9. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed by the recipient), or five
(5) business days after having been mailed by United States registered or
certified mail, return receipt requested, postage prepaid, or three (3) business
days after having been sent by a nationally or globally recognized courier
service for overnight/next-day delivery, such as FedEx, UPS, or the United
States Postal Service, addressed to the Company (to the attention of the
Secretary of the Company) at its principal executive office and to the
Registered Managing Director at his principal residence, or to such other
address as any party may have furnished to the other in writing and in
accordance herewith, except that notices of changes of address will be effective
only upon receipt.

 

10. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the Commonwealth of Massachusetts, without giving effect to
the principles of conflict of laws of such Commonwealth.

 

11. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal,

 

5



--------------------------------------------------------------------------------

the remainder of this Agreement and the application of such provision to any
other person or circumstances will not be affected, and the provision so held to
be invalid, unenforceable or otherwise illegal will be reformed to the extent
(and only to the extent) necessary to make it enforceable, valid or legal.

 

12. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Registered Managing Director and the Company. No waiver by either
party hereto at any time of any breach by the other party hereto or compliance
with any condition or provision of this Agreement to be performed by such other
party will be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, expressed or implied with respect to the
subject matter hereof have been made by either party that are not set forth
expressly in this Agreement. References to Sections are references to Sections
of this Agreement. Any reference in this Agreement to a provision of a statute,
rule or regulation will also include any successor provision thereto. Whenever
used herein, the masculine includes the feminine.

 

13. Survival. Notwithstanding any provision of this Agreement to the contrary,
the parties’ respective rights and obligations under Section 2 will survive the
termination of the Registered Managing Director’s employment for any reason
whatsoever; provided that such termination occurs on or after the Change in
Control Date and this Agreement has not been terminated earlier pursuant to
Section 7.

 

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

NOVELL, INC.

By:

 

/s/ Alan J. Friedman

--------------------------------------------------------------------------------

Name:

   

Title:

   

REGISTERED MANAGING DIRECTOR

/s/ Richard Seibt

--------------------------------------------------------------------------------

 

7